Citation Nr: 1621383	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  14-09 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.



WITNESS AT HEARING ON APPEAL

Appellant and his son, E. D.



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from a February 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that action, the RO continued its denial of the appellant's claim for a one-time payment from the FVEC Fund on the basis that he had no valid military service. 

In unappealed decisions in February and June 2010, the RO denied the appellant's claim for a one-time payment from the FVEC Fund. In the January 2014 statement of the case, the RO noted receipt of new evidence considered sufficient to warrant re-verification of the appellant's military service, and implicitly considered the appellant's claim as reopened.  The Board must, ordinarily make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Under the provisions of 38 C.F.R. § 3.156(b); however, if new and material evidence is received within one year of a decision it will be considered as having been submitted in conjunction with the prior decision, and will keep that decision from becoming final unless there is re-adjudication.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The prior decision remains pending until there is a determination as to whether the evidence received within a year of the decision is new and material.  Mitchell v. McDonald, 27 Vet. App. 431 (2015); see also Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  Within a year of the February and June 2010 decisions the RO received a number of documents from various sources pertaining to the appellant's claimed service.  There was no explicit determination as to whether the evidence was new and material and the appeal has remained pending until the current adjudication.

In June 2014, the appellant testified during a hearing conducted via video conference with the undersigned.  A transcript of the hearing is of record.

In July 2014, Board remanded the appeal for additional development.  That development having been completed, this claim is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Department of the Army has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant does not have the requisite service to entitle him to payment from the FVEC Fund.  38 U.S.C.A. §§ 10, 5107 (West 2014); 38 C.F.R. § 3.203 (2015); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183   (2002).

In cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325 (2007) (because veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of notice concerning proof of veteran status is necessary in most, if not all, cases).

In this case, the appellant was provided with notification in a November 2012 letter from VA indicating that it would have to verify the appellant's service in order to award FVEC benefits. 

After affording the appellant the opportunity to submit additional evidence and argument, the RO reconsidered his claim in the January 2014 statement of the case and the September 2014 and October 2015 supplemental statements of the case.  Medrano v. Nicholson, 21 Vet. App. 165 (2007); Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case, is sufficient to cure a timing defect).

In Tagupa v. McDonald, 27 Vet. App. 95 (2014), wherein the United States Court of Appeals for Veterans Claims (Court) held that verification of service directly from the United States Department of the Army was required in the absence of evidence of delegation to the National Personnel Records Center (NPRC) of the service department's authority to verify the nature of the appellant's service.  In April 2015 and August 2015, the RO requested verification from the Department of the Army pursuant to the holding in Tagupa.  The Department of the Army issued a response most recently in October 2015 finding no change was warranted in the prior negative certifications. 

The appellant was notified of these determinations and of the need for service department evidence.  VA is bound by that certification.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997); Palor v. Nicholson, 21 Vet. App. 325 (2007); Duro v. Derwinski, 2 Vet. App. 530 (1992); Tagupa v. McDonald, 27 Vet. App. 95 (2014).

In light of the binding certifications, any notification error is non-prejudicial as the appellant is not entitled to benefit as a matter of law.  Valiao v. Principi, 17 Vet. App. 229 (2003).

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for the claimed entitlement.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements. As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

The Board also finds that there has been substantial compliance with the mandates of the prior remands and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The remand was for efforts to obtain evidence he reportedly submitted at the videoconference hearing and to verify whether he served under an alias as he reported at the hearing.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Analysis

FVEC

Under the recently enacted American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).
 
Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require. Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.
 
Section 1002 (d) provides that an eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532   (1992).  Under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria, 118 F. 3d at 749.

In this case, the appellant contends that he served with multiple units in the Hukbalahap guerrilla unit from February 1943 to September 1945, and should therefore be entitled to the FVEC payment.  It was noted that the appellant was indicated to have served with the United States during the time period in question via a copy of an AGNR 2, Certification from General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General, dated August 22, 1996.  However, this document has not been verified or certified by the United States Army or Service Department.

The RO submitted the pertinent information to the National Personnel Records Center (NPRC) multiple times for verification.  In December 2009, March 2010, and June 2010, the NPRC initially certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This was most recently confirmed in a January 2013, February 2013, July 2013, August 2013, and January 2014 NPRC responses. 

Through the course of the appeal, the appellant has submitted records of military service from the Philippine government, Philippine Armed Forces Adjutant General, Phillipines government identification and pension documents, amongst other documents allegedly showing his status as a guerilla.  The Board notes that the certifying agency was provided with copies of the relevant nonservice-department records in making its determinations-most recently in all instances.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008). 

In an October 2015 memorandum the Department of the Army reported that after review of the appellant's file and the information contained in the NPRC records, it was unable to change its previous negative determination.  It noted that, despite the appellant's contentions, "without a corresponding AGO Form 23, we are not able to verify service." 

Again, the NPRC and the Department of the Army certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Moreover, the service documents provided by the appellant do not satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as it is not an official document of the appropriate United States service department or NPRC.  Accordingly, it may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the FVEC.

The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The NPRC and Department of the Army have certified that he had no qualifying service.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).

The proper course for any claimant, who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Based upon the record in this case, the appellant had no qualifying service.  He, therefore, does meet the basic eligibility criteria for establishing entitlement to the one-time payment from the FVEC.


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


